Case 5:18-cv-00458-JSM-PRL Document 171 Filed 01/13/21 Page 1 of 1 PageID 9634




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

 FOUNDATION RESOLUTION CORP.
 and FOUNDATION RESOLUTION
 CORP. PENSION COMMITTEE,

        Plaintiffs,

 v.                                                            Case No: 5:18-cv-458-Oc-30PRL

 AON HEWITT INVESTMENT
 CONSULTING, INC. and ALIGHT
 SOLUTIONS, LLC,

        Defendants.


                                            ORDER
        Defendant Alight Solutions, LLC seeks leave to file a reply memorandum in support of its

 motion for summary judgment. (Doc. 170). Upon due consideration, Defendant Alight’s motion

 (Doc. 170) is GRANTED. Alight may file a reply limited to 7 pages by January 25, 2021; and

 Plaintiffs may file a sur-reply limited to 7 pages by February 3, 2021.

        DONE and ORDERED in Ocala, Florida on January 13, 2021.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties
